Citation Nr: 1128504	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from August 1961 to January 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part denying service connection for PTSD.  

The Board remanded the claim for additional development in September 2007.  Following remand development, the case now returns to the Board for further review.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board in its September 2007 remand already broadened the PTSD claim as a claim for service connection for an acquired psychiatric disorder to include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2005 VA psychology treatment note indicates that the Veteran was then ambivalent about being awarded Social Security Administration (SSA) benefits.  A June 2005 VA treatment record discuses the initiation of the Veteran's SSA benefits.  A February 2010 VA examination informs of income received from SSA.  Thus, the record amply informs of the Veteran's receipt of SSA benefits.  The records from SSA have yet to be obtained for association with the claims file, and medical records underlying any SSA disability decision may be pertinent to the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.   The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is in receipt of SSA disability benefits, the medical records underlying that award are relevant to issues such as those on appeal here. Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Further, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Additionally, the VCAA requires VA to be assiduous in its efforts to obtain such records and to notify the appellant if VA cannot obtain them.  38 U.S.C.A. § 5103A (b)(3) (West 2002).

As such, SSA records should be obtained for association with the claims file, and remand is required for that purpose.  This was admittedly an oversight of the prior Board remand in September 2007, which oversight must now be corrected.  The Board apologizes to the Veteran for the delay caused by this oversight.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  The RO/AMC should ask the Veteran to identify all sources of evaluation or treatment he has received for his claimed acquired psychiatric disability to include PTSD.  All records not yet obtained should be requested, with the Veteran's assistance or authorization as appropriate, and all records and responses received should be associated with the claims file.

2.  The Veteran should be advised that VA is in the process of obtaining his SSA records.

3.  SSA should be contacted, and all medical evidence and documentation associated with any SSA disability-type decisions (addressing award or denial of SSD or SSI benefits) should be requested.  All records received from SSA must be added to the Veteran's claims file. VA should be assiduous in its efforts to obtain such records.  If the search for such records proves futile with confirmation that there are no records or that no records are available, documentation to that effect must be included in the claims file.

4.  Thereafter, and following any  development indicated by records or statements received, the RO or AMC should readjudicate the remanded claim de novo.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his authorized representative with a SSOC and the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


